People v Franklin (2022 NY Slip Op 03620)





People v Franklin


2022 NY Slip Op 03620


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND BANNISTER, JJ.


309 KA 19-01187

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vGREGORY FRANKLIN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ANTHONY F. BRIGANO, UTICA, FOR DEFENDANT-APPELLANT.
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (EVAN A. ESSWEIN OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Oneida County Court (Robert Bauer, J.), dated May 20, 2019. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Franklin ([appeal No. 1] — AD3d — [June 3, 2022] [4th Dept 2022]).
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court